IN THE SUPREME COURT OF PENNSYLVANIA
                              WESTERN DISTRICT


 COMMONWEALTH OF PENNSYLVANIA,                    : No. 246 WAL 2020
                                                  :
                     Respondent                   :
                                                  : Petition for Allowance of Appeal
                                                  : from the Order of the Superior Court
              v.                                  :
                                                  :
                                                  :
 CHARLES P. MCCULLOUGH,                           :
                                                  :
                     Petitioner                   :


                                        ORDER



PER CURIAM

      AND NOW, this 11th day of February, 2021, the Petition for Allowance of Appeal

is DENIED. The Application . . . for Permission to File the Application for an Order to

Correct the Record to Identify that Remand Hearing Witness Janine McVay is the Sister-

in-Law of the Allegheny County District Attorney, and Application for an Order Dismissing

the Conviction on the Basis of Prosecutorial Misconduct because the Allegheny County

District Attorney’s Office Withheld McVay’s Identity from the Remand Hearing Court and

Failed to Recuse Itself in this Case is DENIED.

      Justice Wecht did not participate in the consideration or decision of this matter.